DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 01 October 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 October 2021.

Claim Interpretation
Claims 1-4 each recite “a steel sheet for a container”, which provides no structure to the claims and is therefore drawn to an intended use of the steel sheet.  The courts have held that where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.  See MPEP § 2111.02(II).  As such, the use of the steel sheet as being “for a container” is not being interpreted as a structural limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the S content" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the S content” to “a S content”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ibaragi et al. (WO 2016/163483, using US PGPub. No. 2018/0138468 as an equivalent English translation).
Claim 1: Ibaragi teaches a steel foil for an electrical storage device container (i.e. a steel sheet) that includes a steel foil (i.e. a base steel sheet), a metal chromium layer layered on the steel foil (i.e. a metal chromium layer on at least one surface of the base steel sheet), and a hydrated chromium oxide layer layered on the metal chromium layer (i.e. a chromium-containing layer located on the metal chromium layer) (paragraph 0013).  Ibaragi teaches the chromium-based surface treatment layer can be formed using trivalent chromium for example (paragraph 0050) and specifies that the chromium plating bath contains Cr3+ (i.e. trivalent chromium, which would result in formation of a trivalent chromium compound, and renders the use of trivalent chromium for the metal chromium layer and the hydrated chromium oxide layer as being obvious to one of ordinary skill in the art) (paragraph 0132).  Ibaragi shows the hydrated chromium oxide layer as being granular (i.e. a granular chromium oxide compound) in Fig. 22, copied below.  Since the visual field is 1 µm per side, the average particle size appears to be around 50 nm, which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that, as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Ibaragi teaches the coating amount (i.e. adhesion amount) of the hydrated chromium oxide layer is preferably in a range of 5-21 mg/m2 on a chromium basis (i.e. in terms of a Cr content) (paragraph 0077), which overlaps the claimed range.  See MPEP § 2144.05.

    PNG
    media_image1.png
    601
    543
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed steel sheet, it would have been obvious to one of ordinary skill in the art before the effective filing date based on the teachings of Ibaragi as this is considered a conventionally known layered structure known to afford a steel sheet, and one would have had a reasonable expectation of success.
Claim 2: Ibaragi teaches where the coating amount (i.e. adhesion amount) of the metal chromium layer is preferably 30-170 mg/m2 (i.e. in terms of a Cr content since it is a layer of metal chromium) (paragraph 0076), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 3 and 4: Ibaragi teaches where the chromium plating bath includes 0.01-0.1 mol/L sulfuric acid (i.e. about 0.01-0.1 mol/L sulfate ions, which is about 0.01-0.1 mol/L of sulfur, which is about 0.32-3.2 g/L in terms of S content).  The concentration of sulfate ions in the plating bath disclosed by Ibaragi overlaps the concentration of sulfate ions used in the baths of the instant disclosure (paragraph 0038 of the instant specification), and therefore would result in an overlapping amount of sulfate ions (i.e. sulfate compound) in the chromium-containing layer absent an objective showing.  See MPEP § 2112.  The claimed range for the total amount of sulfate compound in the metal chromium layer and the chromium-containing layer overlaps the claimed range of sulfate compound in the chromium-containing layer and therefore is also obvious for the same reasons outlined for the amount of sulfate ions in the chromium-containing layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holzapfel et al. (US PGPub. No. 2014/0004380) teaches that chromium (III) compounds are considerably less toxic than chromium (VI) compounds and can take on specific functions of the chromium (VI) compounds.  Additionally, a list of chromium (III) salts are taught to be suitable for replacing chromium (VI) containing treatments with chromium (III) containing treatments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784